DETAILED ACTION -Continuation Sheet of PTOL-303
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment filed as part of AFCP 2.0 is entered and fully considered.
Claims 1-10, 12-15 and 17-18 are pending of which claims 1, 13-14, and 18 are independent and amended with dependent claims 11 and 16 and wherein dependent claims 11 and 16 are now cancelled.
Response to Arguments
In the Remarks, on page 7, Applicant argues with respect to independent claim 1 that given now claim 1 contains all the limitations of cancelled claim 11 the Applicant takes the position the rejection of independent claim 1 is overcome.   Applicant argues the rejection of claim 1 based on the prior art of record, Zhao, is overcome as a result of the amendment. 
	The rejection of dependent claim 11 was based on the teachings of Zhao’s Figs. 1 and 2 and paragraphs 44 and 50 . Applicant argues Zhao’s paragraphs 44 and 50 appear to describe a machine type communication (MTC) in a certain area where mass deployment of MTC devices are present as indicated in the last paragraph of page 7 of the Remarks.   Applicant proceeds in the last paragraph of page 7 and the first two paragraphs of page 8 off the Remarks to concede that Zhao teaches in paragraphs 44 and 50 that a request message is sent from the controlled process node/MTC device to the controlling node/ a network device (i.e. SGSN).   In these paragraphs of the is intended to address that the network will be aware of which MTC device is communicating with the network in the area with mass deployment of MTC devices.	
	Applicant proceeds to argue that Zhao does not address claim 1 because it does not address an automatic process to be performed in the controlled process node and the secondary reference, IEEE-NCS, does not teach a network control system determining link capability requirements for the MTC wireless communication link based on the obtained NCS requirements as argued in lines 10-21 of page 8 of the Remarks.
	Examiner’s Response:  The examiner has fully considered the Applicant’s argument with respect to independent claim 1 as indicated above but the examiner respectfully disagrees with Applicant’s reasoning and conclusions why Zhao could not teach cancelled dependent claim 11 currently incorporated in amended independent claim 1.
	Applicant’s central argument on why Zhao could not teach the limitations in dependent claim 1 centers around intent.  Intent unless clearly claimed cannot be basis for determining patentability of a claim.  Therefore, it is the position of the examiner that as long as the mechanisms taught in Zhao address the limitation in dependent claim 11 then Zhao can be taken as a relevant prior art irrespective of intent 
	Further the examiner wants to clearly establish the limitations in claim 11 are not tied to the other limitations in claim 1 and many prior arts with a controlling node and a control process node can address the unlinked limitations reciting “initiating the MTC wireless communication link between the controlling node and the controlled process node;” and “providing one or more control signals to the controlled process node based on one or more feedback signals received from the controlled process node.”
	Furthermore as presented above in the Remarks at the end of page 7 based on paragraphs 44 and 50 and Figs 1 and 2, Zhao teaches the controlled process node to be the MTC and the controlling node to be the SGSN and the feedback signal sent from the MTC to the SGSN  and the feedback signal to be equated to either the user plane resource establishment request message as in Fig. 1 100 or the PDP activation request message as in Fig. 2 201.  And also the Applicant readily agrees  that Zhao teaches the request message  contains MTC features, QoS requirements, service indication request and group identity.  Further Applicant agrees that Zhao SGSN as the controlling device determines the negotiated QoS parameters and sends control signal/info to the MTC terminal in Fig. 2 204 where the control info contains address of the MTC terminal and the negotiated QoS parameters to establish the transmission bearer between the MTC and the SGSN/GGSN.   
	Given the above mapping of all of the elements of claim 11 are adequately addressed without any challenge being presented in the Applicant’s arguments with the exception of an automatic process to be performed in the controlled process node.  Examiner points out to Applicant that the negotiated QoS requirement is determined prior to connection and stored in both the SGSN and the MTC (See paragraphs 40 and 60-62).  There is an automatic process in the SGSN, based on the feedback/i.e. request from the MTC, as the controlling node to match the requested QoS requirements included in the feedback/request  from the MTC so long as it matches what is in the database of the SGSN and if no match is found it defaults to the Maximum QoS requirement allowed for the MTC or MTC group.  Similarly the MTC once it receives an allocated IP address and an assigned MTC QoS requirement it automatically establishes the links.  Hence to one ordinarily skilled in the art it is clear that in Zhao’s system there is automatic process both in the SGSN and the MTC and broadly meets Applicant’s definition of automatic control specified in paragraph 46 based on a feedback/request from the controlled process node/MTC.	Finally, it is the position of the examiner Zhao teaches an NCS which is a controlled network system comprising the SGSN and the MTC but does not call it NCS and IEEE-NCS is just introduced to teach the broad terminology of NCS. 
	Applicants’ arguments with independent claim 13 are based on the arguments presented for claim 1 and are addressed above.
Applicant argues on page 10 of the Remarks that  with respect to independent claims 14 and 18 that the limitations of dependent claim 16 are included respectively in each independent claim and Applicant takes the position that Zhao does not teach limitations of dependent claim 16. 

	Examiner’s Response:  The examiner has fully considered the Applicant’s argument with respect to independent claim 14 as indicated above but the examiner respectfully disagrees with Applicant’s reasoning and conclusions why Zhao could not teach cancelled dependent claim 16 currently incorporated in amended independent claim 14.
	Applicant’s central argument on why Zhao could not teach the limitations in dependent claim 14 centers around intent.  Intent unless clearly claimed cannot be basis for determining patentability of a claim.  Therefore, it is the position of the examiner that as long as the mechanisms taught in Zhao address the limitation in dependent claim 16 then Zhao can be taken as a relevant prior art irrespective of intent 
	Further, as described above with the first response with respect to independent claim 1, Applicant has not disagreed that based on paragraphs 44 and 50 and Figs 1 and 2, Zhao teaches the controlled process node to be the MTC and the controlling node to be the SGSN and the feedback signal sent from the MTC to the SGSN  and the feedback signal to be equated to either the user plane resource establishment request message as in Fig. 1 100 or the PDP activation request message as in Fig. 2 201.  And also the Applicant readily agrees  that Zhao teaches the request message  contains MTC features, QoS requirements, service indication request and group identity.  Further Applicant agrees that Zhao SGSN as the controlling device determines the negotiated QoS parameters and sends control signal/info to the MTC terminal in Fig. 2 204 where the control info contains address of the MTC terminal and the negotiated QoS parameters to establish the transmission bearer between the MTC and the SGSN/GGSN.   
	Given the above mapping of all of the elements of claim 16 are adequately addressed without any challenge being presented in the Applicant’s arguments with the exception of an automatic process to be performed in the controlled process node.  Examiner points out to Applicant that the negotiated QoS requirement is determined prior to connection and stored in both the SGSN and the MTC (See paragraphs 40 and 60-62).  There is an automatic process in the SGSN, based on the feedback/i.e. request from the MTC, as the controlling node to match the requested QoS requirements included in the feedback/request  from the MTC so long as it matches what is in the database of the SGSN and if no match is found it defaults to the Maximum QoS requirement allowed for the MTC or MTC group.  Similarly the MTC once it receives an allocated IP address and an assigned MTC QoS requirement it automatically establishes the links.  Hence to one ordinarily skilled in the art it is clear that in Zhao’s system there is automatic process both in the SGSN and the MTC and broadly meets Applicant’s definition of automatic control specified in paragraph 46 based on a feedback/request from the controlled process node/MTC.
Finally, Examiner points out the independent claims as amended are broad and additional prior art can be applied.  For instance, in Applicant’s co-pending application 15/761942 the prior art applied in the non-final rejection mailed on 05/12/2020, the prior art Luft (US 20100057485) can address the amended independent claims in its entirety. From the European Office App. 16897240 Raleigh Gregory  (US 20110314145) and Bartfai-Walcott Katalin (US 20130007234) can address the amended independent claims too.
Also the examiner encourages Applicant to review the detailed claim allowed in the European Office as a possible area of practicing compact prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474